 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID EVANS,                                      No. 2: 19-cv-1376 JAM KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    S. STRUVE, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 28, 2021, the undersigned directed the parties to inform the court,

19   within twenty-one days of the date of the order, whether they believed a settlement conference

20   would be beneficial. (ECF No. 81.) Twenty-one days passed and neither party responded to the

21   April 28, 2021 order. Accordingly, on May 25, 2021, the undersigned ordered the parties to show

22   cause why sanctions should not be imposed for their failure to respond to the April 28, 2021

23   order. (ECF No. 83.)

24          On May 24, 2021, plaintiff filed a request for a settlement conference. (ECF No. 84.)

25   The undersigned was unaware of this request at the time he signed the May 25, 2021 order. On

26   May 26, 2021, defendant filed a response to the order to show cause and a request for a settlement

27   conference. (ECF No. 85.) Good cause appearing, the order to show cause is discharged.

28   ////
                                                       1
 1            Upon consideration of the record, the court finds that appointment of counsel is
 2   appropriate for the limited purpose of representing plaintiff at the settlement conference. The
 3   undersigned will schedule a settlement conference following the appointment of counsel.
 4            Accordingly, IT IS HEREBY ORDERED that:
 5            1.    The order to show cause (ECF No. 83) is discharged;
 6            2. This matter is referred to the administrator of this District’s pro bono panel of
 7                 attorneys, Sujean Park Castelhano, for the identification of counsel to represent
 8                 plaintiff at a settlement conference.
 9   Dated: May 27, 2021
10

11

12

13

14

15
     Evans1376.app.kc
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
